 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Leslie A. Merritt, Jr.,                            No. CV17-4540-PHX-DGC
10                  Plaintiff,                          ORDER
11   v.
12   State of Arizona; Bill Montgomery,
     Maricopa County Attorney; Maricopa
13   County; Heston Silbert; Chirsopher
     Kalkowski; Frank Milstead; Ken Hunter;
14   Kelly M. Heape; Jennifer Pinnow; Anthony
     Falcone,
15
16                  Defendants.

17
18          This action arises of out of Plaintiff Leslie Merritt’s arrest, incarceration, and
19   attempted prosecution for the I-10 freeway shootings in Phoenix, Arizona. Plaintiff asserts
20   multiple claims for relief under 42 U.S.C. § 1983 and state law, including false arrest, false
21   imprisonment, malicious prosecution, negligence, intentional infliction of emotional
22   distress, and aiding and abetting. Doc. 8.
23          Plaintiff has filed a motion to limit or preclude the testimony of defense experts
24   Matthew Noedel and Joseph Grant. Doc. 254. The motion is fully briefed, and the oral
25   argument requested by Defendants will not aid the Court’s decision. Docs. 261, 263. The
26   Court will grant Plaintiff’s motion in part as to Noedel and deny the motion as to Grant.
27
28
 1   I.     Background.
 2          Three of the I-10 freeway shooting incidents occurred on August 29, 2015, and a
 3   fourth occurred sometime between August 27 and 30, 2015. During its investigation of the
 4   shootings, the Arizona Department of Public Safety (“DPS”) recovered bullets and bullet
 5   fragments and eventually identified Plaintiff’s Hi-Point C9 9mm handgun as the source for
 6   all four incidents. Docs. 34 at 3, 6; 261 at 2. Plaintiff had possession of his firearm until
 7   he pawned it on August 30, 2015, at about 5:31 p.m. Doc. 261 at 2.
 8          Plaintiff was arrested in September 2015. Plaintiff was released in April 2016 and
 9   the criminal case against him was dismissed without prejudice. Docs. 8 at 15; 34 at 10-11.
10   After filing this action, Plaintiff settled with Defendants Maricopa County and William
11   Montgomery. Doc. 203; 206. The remaining Defendants include the State of Arizona and
12   DPS officers Heston Silbert, Christopher Kalkowski, Frank Milstead, Ken Hunter, Kelly
13   M. Heape, Jennifer Pinnow, and Anthony Falcone. Doc. 34 at 2.
14          The fourth shooting incident involved Andrew Hackbarth’s 2014 BMW model 535i.
15   On August 30, 2015, Hackbarth landed at Phoenix Sky Harbor Airport around 9:00 p.m.
16   and returned to his BMW in the Terminal 2 parking lot where it had been parked since
17   August 27. Docs. 261-2 at 4. Hackbarth got into the vehicle and noticed that the low tire
18   pressure gauge was displayed. Id. at 4-5. All four tires were slightly below normal pressure
19   (about 32 or 33 PSI out of 35-36), but the low pressure alert was specifically for the left
20   front tire. Id. at 6. Hackbarth had noticed no tire pressure indicators before he parked at
21   the airport on August 27. Id. at 10.
22          On the way home, Hackbarth pulled off the freeway and stopped to fill up his tires.
23   He noticed the left front tire was not filling, heard a hissing sound from inside the tire, and
24   felt air coming out. He tried to drive home on surface streets rather than the freeway, but
25   the air pressure in the tire continued to decrease to about 20 PSI and he had to pull over
26   again. Id. at 11. Hackbarth eventually made it home and drove to the dealership the next
27   day. A flattened bullet were found in the left front tire.
28


                                                  -2-
 1          Plaintiff alleges that the shooting of Hackbarth’s tire occurred after he left the airport
 2   on August 30, more than four hours after Plaintiff pawned his firearm at 5:30 p.m. Doc. 8
 3   at 7. As a result, Plaintiff argues, he could not have been the shooter. Plaintiff asserts that
 4   Defense experts Matthew Noedel and Joseph Grant will offer unsupported and speculative
 5   opinions “to change the timing of the shootings to coincide with the availability of [his]
 6   firearm.” Doc. 254 at 2-3. Defendants offer Noedel and Grant as rebuttal experts and to
 7   testify about the possibility that Hackbarth’s tire was shot before Plaintiff’s gun was
 8   pawned and yet retained air pressure for a time. Doc. 261.
 9   II.    Legal Standard.
10          Under Rule 702, a qualified expert may testify on the basis of “scientific, technical,
11   or other specialized knowledge” if it “will assist the trier of fact to understand the
12   evidence,” provided the testimony rests on “sufficient facts or data” and “reliable principles
13   and methods,” and “the witness has reliably applied the principles and methods to the facts
14   of the case.” Fed. R. Evid. 702(a)-(d). An expert may be qualified on the basis of
15   “knowledge, skill, experience, training, or education.” Id.         The proponent of expert
16   testimony has the burden of showing the expert is qualified and the testimony admissible.
17   See Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996). The trial court
18   must assure that expert testimony “both rests on a reliable foundation and is relevant to the
19   task at hand.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993).
20   III.   Discussion.
21          Plaintiff moves to exclude or limit Noedel and Grant’s testimony pursuant to Rules
22   104, 403, 702, 703, Daubert, and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
23   (1999), stating that they offer “unquantified possibilities of what might have occurred
24   rather than what probably happened,” and that their proposed testimony is unreliable,
25   speculative, lacks sufficient scientific basis, and would confuse the jury. Doc. 254 at 2.
26
27
28


                                                  -3-
 1          A.     Matthew Noedel.
 2                 1.     Report and Testimony.
 3          Noedel is a forensic consultant for reconstruction of shooting incidents, with a
 4   degree in forensic science. Doc. 261-5 at 6:18-7:1, 11:8-13. He has received specialized
 5   training concerning shooting reconstruction involving tires, and also teaches shooting
 6   scene reconstruction courses that would include shooting and analyzing mounted tires. Id.
 7   at 37:9-13, 39:22-42:13, 43:18-44:17. He has observed 30-40 mounted tires shot, has read
 8   texts and articles on the subject, and has attended seminars and symposia with other experts
 9   in this field. Id. at 44:24-45:13, 45:24-46:4, 47:2- 6. In his work on this case, Noedel
10   searched for and reviewed relevant literature on mounted tires being shot through the
11   sidewall by a bullet. Id. at 46:22-47:1. He is a member of the American Academy of
12   Forensic Scientists, Association of Crime Scene Reconstruction, and Northwest
13   Association of Forensic Scientists. He has numerous publications and has testified as an
14   expert witness in dozens of cases. Doc. 261-6.
15          Noedel examined the BMW’s left front tire and the bullet jacket and core removed
16   from it. His report describes the results of his examination and replica tire testing, and
17   reviews the testing done by Plaintiff’s experts. Doc. 254-1 at 2-13.
18          According to Noedel, the “central question surrounding the examination of the
19   damaged tire [was] whether a Dunlap ‘run on flat’ tire [like the BMW’s] can hold air
20   pressure after being struck by a ricocheted bullet.” Doc. 254-1 at 5. To answer that
21   question, many inflated tires would need to be shot at ricocheted angles and that data
22   evaluated – which Plaintiff’s experts did not do. Id. And even with such studies,
23   “duplicating the same damage profile and energy experienced by the [BMW’s tire] may
24   never be achieved because the irregular tumbling, spinning and bullet profile from a
25   ricocheted bullet cannot be controlled and may not reproduce the action evidence
26   situation.” Id. at 6. Noedel also found that the BMW tire had several variables unique to
27   its damage pattern that might never be able to be reproduced. Id.
28


                                                -4-
 1          Noedel performed a single test by firing and ricocheting a bullet on concrete
 2   pavement into the sidewall of a mounted tire like the BMW’s. Docs. 254 at 3; 254-3
 3   at 16-18. The tire began losing air pressure immediately, from 35 PSI to 10 at a consistent
 4   rate over approximately 11 minutes, which was consistent with Noedel’s experience in
 5   30-40 other instances of firing a bullet directly into a tire. Docs. 254-3 at 16-17; 254-1
 6   at 4. Examination of the test tire showed that the ricocheted bullet created a much larger
 7   damage area than the BMW’s tire. Doc. 254-1 at 4. Noedel’s report stated that a single
 8   test was “not a sufficient sample size to draw conclusions for all tires,” and that the test
 9   exemplified “the difficulty in reproducing the exact conditions that the evidence tire
10   experienced.” Id. Without doing additional testing, Noedel agreed that his analysis was
11   not as complete as it could have been. Doc. 254-3 at 3-4. He was aware of no prior
12   published data showing whether certain conditions could reduce the loss of air from a tire
13   hit with a ricocheted bullet in its sidewall. Id. at 16-18.
14          Noedel’s report discussed the following testing by Plaintiff’s experts. Erik Brown,
15   a criminalist, opined that the surface gouge on the inner tire occurred “at the same time the
16   projectile was fired and struck the sidewall” based on color tests he had conducted for the
17   presence of lead. Doc. 254-1 at 4. Noedel noted that “a product visually consistent with a
18   positive lead color reaction was present throughout the entire test area of the tire’s interior,”
19   not just at the tear. Thus, it was unclear “how the time of the gouge creation inside the tire
20   was determined based on the color test results for the presence of lead.” Id. He also noted
21   that no result for the presence of copper from the bullet jacket was reported on the inner
22   tire gouge area. Id.
23          John Daws, Ph.D., opined in part that the BMW’s tire pressure monitoring system
24   would alert low tire pressure within one second of a bullet penetrating the sidewall. Daws
25   based this opinion on data gathered from testing the actual tire as it existed after the initial
26   damage, including continued driving, dismounting, visual and chemical inspections, and
27   subsequent remounting. Id. at 4-5. Noedel found that it could not “be determined if the
28   activities involving the evidence tire that occurred between the actual shot to the tire and


                                                   -5-
 1   the time of analysis changed the tire’s ability to hold pressure.” Id. at 5. Noedel stated that
 2   if changes to the exterior gouge or interior plug occurred after the original shot and before
 3   testing, then the test results Daws found would be inapplicable. Id. He continued that the
 4   “pressure loss curve developed from the engineering analysis” showed that the BMW’s tire
 5   position at the time of the shot would have affected the loss rate of air. Thus, it was
 6   “reasonable to consider that after the original damage to the tire occurred, the inner plug
 7   . . . reduced or restricted air pressure,” and it was “feasible that the tire could have been
 8   parked in an orientation that slowed the rate of [air] loss to such an extent that it was not
 9   revealed until” Hackbarth returned and started driving again. Id.
10          Noedel reached the following conclusions: the fired bullet and its core were
11   flattened and show damage consistent with the bullet having ricocheted off a surface before
12   entering the tire; the tire had “a slit like defect on the outer side of the tire and a hole with
13   an attached ‘plug’ on the inside wall of the tire” where the bullet exited; and the
14   approximately 2 mm plug “could have partially sealed the tire until it was disturbed by
15   continued driving, testing, [or] dismounting.” Doc. 254-1 at 4, 7. It is unknown how much
16   alteration (stretching, kneading, compressing) of the tire’s perforation occurred from
17   continued driving, chemical testing and examination, and the dismounting and remounting
18   processes on the tire. Noedel also concluded that testing the tire after it has already been
19   dismounted, chemically examined, and remounted, could not accurately represent the tire’s
20   performance at the time it was shot. Id. at 7. He noted that Hackbarth’s tire pressure was
21   low when he arrived at his car before leaving the parking garage, which “supports that the
22   tire may have been losing pressure before leaving the garage.” Doc. 254-1 at 6. He also
23   noted that because “rubber stretches to allow the passage of a projectile and then relaxes
24   back after the object perforates, a cylindrical hole all the way through the tire was not
25   observed [because] it had relaxed closed.” Id. at 4.
26          Noedel agreed that he could offer no opinion, to a reasonable degree of probability,
27   on where the shooting occurred, that the location affected whether the BMW tire could
28   hold air pressure, that mounting and dismounting the tire or driving the tire after the


                                                   -6-
 1   shooting changed the tire’s ability to hold pressure, or that the hanging piece of rubber on
 2   the tire’s inner wall restricted or reduced air pressure loss. Doc. 254-3 at 6-7, 9-10, 11-12,
 3   14-15. Noedel also testified that he could not opine that the chemical testing changed the
 4   tire’s ability to hold air. Id. at 13.
 5                  2.      Analysis.
 6          Defendants offer Noedel to testify about the flaws in Plaintiff’s experts’ testing,
 7   unknown variables, and lack of foundation for their conclusions. Doc. 261 at 10. They
 8   frame Noedel’s opinion as stating that, “to a degree of scientific certainty, there are several
 9   unknown variables that make it impossible to say, based on analysis of the tire alone, where
10   and when Hackbarth’s tire was struck, and whether it retained air after being struck.
11   Among the possibilities, none of which can be determined with any degree of certainty, is
12   that the tire retained air after being shot.” Id. at 7.
13          Plaintiff seeks to preclude Noedel from opining on the location of the shooting,
14   whether post-shooting mounting or dismounting of the tire altered its interior damage, the
15   effect of the post-shooting driving or chemical testing on the tire, the effect of any intrinsic
16   part of the tire on the tire’s air pressure loss, or whether the vehicle’s weight affected the
17   rate of air loss. Doc. 254 at 8. But these arguments seem to misunderstand the thrust of
18   Noedel’s report. Noedel does not opine that the BMW was shot at a specific time. His
19   report asserts that even with multiple studies and replica testing (which, he contends,
20   Plaintiff’s experts did not do), testing may never be able to duplicate the same damage
21   profile as the BMW’s tire because of several unique and unknown variables with ricocheted
22   bullets. See id. at 4-7. And because testing the damaged tire includes these variables, no
23   testing on the current tire can replicate the tire’s performance and ability to hold air pressure
24   at the time it was shot. Id. at 7.
25          In other words, according to Noedel, neither he nor Plaintiff’s experts can tell when
26   the tire was shot by examining and testing the tire now. Contrary to Plaintiff’s argument,
27   this testimony clearly is relevant. Plaintiff asserts that his arrest was not justified because
28   the BMW was shot after Hackbarth left the airport parking lot and after Plaintiff had


                                                    -7-
 1   pawned his gun. The timing of the shooting is a key issue. Noedel’s testimony is relevant
 2   because it challenges Plaintiff’s experts on this question. Under Rule 702(a), Noedel’s
 3   opinion “will help the trier of fact to understand the evidence or to determine a fact in
 4   issue” because he rebuts Plaintiff’s experts’ opinions that the tire was shot after Hackbarth
 5   left the airport. Fed. R. Evid. 702(a); see Doc. 254-1 at 4-5. To the extent such opinions
 6   are set forth in his report and deposition testimony (see Doc. 45 at 2-3), Noedel may testify
 7   to flaws in Plaintiffs’ expert’s opinions and the variables that make it difficult to replicate
 8   the tire’s damage pattern or opine on when the tire was shot.
 9            Some of Noedel’s statements, however, go further. His report states:
10            It is reasonable to consider that after the original damage to the tire occurred,
              the inner plug (or partial containment of the plug) reduced or restricted air
11            pressure loss. In addition, it is feasible that the tire could have been parked
              in an orientation that slowed the rate of loss to such an extent that it was not
12
              revealed until the car owner returned and started driving again.
13
14   Doc. 254-1 at 5. Although Defendants initially characterize Noedel as simply rebutting the

15   opinions of Plaintiff’s experts, they later assert that his testimony about tire characteristics

16   and “their potential for retaining air” would help the fact-finder understand Hackbarth’s

17   testimony that the gauge had alerted when he returned to his vehicle on August 30, that air

18   left the tire at a faster rate once he was on the freeway, and that the rate of air loss increased

19   significantly after filling his tire with air. Doc. 261 at 12. Defendants state that Noedel’s

20   testimony will concern “the potential for Hackbarth’s tire to retain air after being shot.” Id.

21   at 13.

22            The Court agrees with Plaintiff’s arguments that such an opinion would amount to

23   unsupported conjecture. See Doc. 254. Noedel himself testified in deposition that he could

24   not opine to a reasonable degree of probability that the tire retained air pressure after being

25   shot. Doc. 254-3 at 19. And his report provides no basis for such an opinion. To the

26   contrary, the primary thrust of his report is that opinions about the nature and timing of the

27   shot or the air loss cannot be reached with any level of confidence. And as Plaintiff notes,

28   the only tire that Noedel actually shot by ricochet lost air immediately, consistent with



                                                    -8-
 1   30-40 other tests he has seen involving directly-shot tires. Noedel knows of no publications
 2   studying whether a tire can retain air after a ricocheted puncture of its sidewall.
 3          Defendants identify no basis for an affirmative opinion that the tire could hold air
 4   after being shot, citing only generally to Noedel’s work experience, his review of materials
 5   from the case and Plaintiff’s experts, and his examination of “numerous publications.”
 6   Doc. 261 at 12. Defendants note that there is no published data on the loss of air pressure
 7   in tires with ricocheted bullets in the sidewalls. They assert, correctly, that “expert
 8   testimony may still be reliable and admissible without peer review and publication.”
 9   Doc. 261 at 13 (quoting Wendell v. GlaxoSmithKline LLC, 858 F.3d 1227, 1235 (9th Cir.
10   2017)).    But when an expert’s testimony is not based on independent research or
11   publications, he must present some “other objective, verifiable evidence that the testimony
12   is based on ‘scientifically valid principles.’” Wendell, 858 F.3d at 1235. Noedel’s only
13   ricochet test resulted in an immediate air loss, which does not support his opinion that it is
14   reasonable to conclude that certain variables allowed the tire to retain air after it was
15   punctured. Noedel conducted no other testing and cited no other findings showing such a
16   result. The Court finds “too great an analytical gap between the data and the opinion” to
17   support admissibility of Noedel’s testimony that the tire feasibly could have retained air
18   after being shot. City of Pomona v. SQMN. Am. Corp., 750 F.3d 1036, 1049 (9th Cir. 2014)
19   (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (internal quotation marks
20   omitted)).1
21
22
23
24
25          1
               Much of Plaintiff’s brief misses the mark, addressing mostly opinions Noedel
     does not offer and failing to differentiate between Noedel’s rebuttal and affirmative
26   testimony. Plaintiff states generally that Noedel’s opinions are unreliable, confusing, and
     lack sufficient scientific basis, but develops no specific arguments under Rule 702
27   regarding his testimony. See Doc. 254. Plaintiff’s reply makes new arguments, but the
     Court will not consider them. It is well established that courts will not consider arguments
28   raised for the first time in a reply brief. Surowiec v. Cap. Title Agency, Inc., 790 F Supp.
     2d 997, 1002 (D. Ariz. 2011).

                                                 -9-
 1          B.     Joseph Grant.
 2                 1.         Report.
 3          Grant was employed as a tire engineer for more than 34 years, directing failure
 4   analysis of tires manufactured by Continental Tire and also analyzing other manufacturers’
 5   tires. Doc. 254-2 at 2. He had responsibilities for the design, development, testing, and
 6   forensic analysis of tires, including various generations of run flat tires. Id. He is a member
 7   of the Society of Automotive Engineers, the American Chemical Society and the American
 8   Society of Mechanical Engineers and has represented Continental Tire at the Rubber
 9   Manufacturers Association and Tire and Rim Association. Id. Grant has been engaged as
10   an independent consultant in the field of tire failure analysis for 20 years and has qualified
11   as an expert in the field of tire failure analysis in both State and Federal Courts in 23 states.
12   Id. at 2, 11-15. He has several publications on the characteristics of tires and a reference
13   list of 268 materials that represent a sample of materials he has reviewed throughout his
14   career that inform his opinions. Id. at 16-25.
15          For this case, Grant examined the BMW tire and other case materials and took four
16   pages of inspection notes, 51 digital photographs, and ten digital microscope photographs.
17   Id. at 4. He reached the following conclusions to a reasonable degree of engineering
18   certainty. Id. at 6-7.
19          First, at the time it was shot, the BMW tire may not have initially lost any air, or
20   may have lost only minimal air, due to the relatively small size of the puncture, the angle
21   of the puncture, and “the loose flaps of rubber including broken rayon cord inside” the
22   puncture. Id. at 7.
23           Second, it “is well known and recognized in the tire industry[] that small punctures
24   do not always leak immediately.” Id. Some small punctures may never leak, some may
25   not leak for a period of time, and some may have intermittent air loss over time. The
26   puncture on the BMW tire “was a small cut/puncture that could easily be subject to time
27   periods of no air loss to periods of time of intermittent and/or changing air loss.” Id. The
28   rate of air loss, if any, depends on the tire’s puncture size and whether anything fills the


                                                  - 10 -
 1   puncture hole. Grant found that the small size of the BMW’s puncture with the angled
 2   penetration through the relatively thick sidewall used in run flat tires created “a long
 3   puncture hole that can fill up with loose rubber and broken rayon cords (both visible in the
 4   puncture hole) which can fill up or clog the hole preventing or minimizing air loss for a
 5   period of time.” The penetrating object might also lodge in the puncture hole, stopping or
 6   minimizing air loss until ejected. Id.
 7          Third, Grant concluded that it is not possible to determine when the tire was shot to
 8   any degree of engineering certainty because of the sporadic nature of air loss Hackbarth
 9   experienced during his drive home from the airport. Id.
10          Fourth, Grant critiqued that Plaintiff’s expert Daws conducted tests on the BMW
11   tire which only reflected the tire’s ability to hold air at the time it went flat and was removed
12   from service. According to Grant, Daws’ conclusions are unsupported because air loss
13   from a puncture hole can be sporadic and stop at times, as evidenced by the sporadic loss
14   Hackbarth testified to as he drove home from the airport and the fact that the tire lost air at
15   a higher rate after being filled. Id. Plaintiff did not depose Grant. Doc. 261 at 5.
16                 2.      Analysis.
17          Plaintiff argues that Grant “suggests only vague possibilities about what might have
18   happened,” unsupported by evidence and lacking reliability. Doc. 254 at 8-9. The Court
19   does not agree. Plaintiff does not dispute that Grant’s 34 years of experience render him
20   qualified to testify about tires and shooting reconstruction. Doc. 263 at 5. Based on this
21   extensive experience and his detailed examination of the subject tire, Grant opines that it
22   is well-recognized in the industry that small punctures do not always leak immediately or
23   consistently. And that whether punctures leak at all often depends on the size of the
24   puncture hole, whether the penetrating object lodges, and whether the tire’s interior
25   materials fill the hole. Grant considered the BMW tire, the size of its puncture, loose rubber
26   and broken rayon cords visible in the puncture, its penetration angle, and the testimony of
27   Hackbarth regarding how the tire lost air pressure. Grant found that this was the sort of
28   puncture that might not have lost air immediately, or lost it only minimally, and that based


                                                  - 11 -
 1   on the sporadic air loss Hackbarth described it was not possible to determine when the tire
 2   was originally shot. Grant rebutted Daws’ testing of the tire after it had already gone flat,
 3   which did not replicate conditions of the tire at the time that it was sporadically losing air.
 4   Daws’ opinion also failed to address Hackbarth’s testimony that the tire began losing more
 5   air when he tried to fill it.
 6          Plaintiff argues that Grant performed no tests on the tire, cited no supporting studies,
 7   and did not quantify the delay in loss of air pressure, arguing that he opines only on “general
 8   theoretical possibilities.”     Doc. 254 at 7-9.     But Grant’s testimony about general
 9   propositions in his field and their application to this case clearly will be relevant to the
10   jury’s consideration of Plaintiff’s experts, and is the kind of testimony “whose reliability
11   depends heavily on the knowledge and the experience of the expert, rather than the
12   methodology or theory behind it.” Wilson v. Maricopa Cty., No. CV-04-2873 PHX-DGC,
13   2006 WL 3051870, at * (D. Ariz. Oct. 26, 2006) (quoting United States v. Hankey, 203
14   F.3d 1160, 1169 (9th Cir. 2000)). Plaintiff concedes Grant’s qualifications as an expert,
15   and Grant conducted an extensive inspection of the subject tire. The Court is satisfied that
16   Grant’s opinions are grounded reliably in his knowledge and experience and his detailed
17   examination of the BMW tire.2
18          IT IS ORDERED that Plaintiff’s motion (Doc. 254) is granted in part and denied
19   in part. Matthew Noedel will not be allowed to testify affirmatively that the tire could
20   have retained air after it was shot, whether in the words quoted above from Doc. 254-1 at 5
21   or through similar opinions. Plaintiff’s motion is otherwise denied.
22          Dated this 20th day of June, 2019.
23
24
25
26
27
            2
              As with Noedel, Plaintiff raises for the first time in his reply several new and more
28   specific arguments against Grant’s testimony (see Doc. 263), which the Court will not
     consider.

                                                 - 12 -
